               IN THE UNITED STATES DISTRICT COURT
           FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                        ASHEVILLE DIVISION
                        1:20 CV 303 MOC WCM

MARY SITHER,                                )
                                            )
                  Plaintiff,                )
v.                                          )                  ORDER
                                            )
ETHICON, INC. and                           )
JOHNSON & JOHNSON                           )
                                            )
                  Defendants.               )
                                            )

      This matter is before the Court on the parties’ Certification and Report

of FRCP 26(f) Conference and Discovery Plan (the “Report,” Doc. 81). This

Order will address specific issues raised in the Report. The undersigned will

also issue a separate Pretrial Order and Case Management Plan (the “Pretrial

Order”).

      This case was filed on July 20, 2012 and was part of a Multi District

Litigation (“MDL”) in the Southern District of West Virginia.

      On October 23, 2020, the case was transferred to this district. Numerous

claims were dismissed by stipulation on November 30, 2020. Doc. 80.

      On January 5, 2021, the parties, through counsel, participated in a

telephonic status conference with the undersigned to discuss any remaining

matters, including the completion of discovery and trial. The parties were

directed to conduct an initial attorneys’ conference and to file a discovery plan.



     Case 1:20-cv-00303-MOC-WCM Document 83 Filed 01/22/21 Page 1 of 3
       On January 19, 2021, the parties filed the Report as directed. See Doc.

81.

       The Report indicates that the parties have differing positions regarding

Defendants’ supplementation of written discovery produced in the MDL. The

parties are advised that they should, in good faith, work together to attempt to

resolve those disputes without the need for court intervention. In the event

the parties are unable to resolve a specific discovery dispute, however, they

should proceed as described by the Pretrial Order, including inter alia, Sections

III(B) and III(G).

       Additionally, the parties explain that certain “general” Daubert motions

were pending in the MDL Court prior to transfer, and that while these “general

Daubert motions remain unresolved on the docket,” there are “currently no

case-specific Daubert motions pending.” Doc. 81 at 4. The parties “offer to

submit to the Court a separate document explaining what general Daubert

motions remain unresolved on this docket, and what related MDL Orders exist.

The Parties agree that they will not raise any new arguments in these

submissions.” Id.

       Given that this case is no longer part of the MDL and will be adjudicated

individually, the undersigned finds that, for clarity of the docket and ease of

handling, to the extent the parties seek any order in this matter regarding the

application of Daubert principles, such request should be made clear.

                                       2

      Case 1:20-cv-00303-MOC-WCM Document 83 Filed 01/22/21 Page 2 of 3
      In that regard, if the parties contend that rulings previously made by the

MDL court on “general” Daubert motions should apply as well in this case, they

should submit that information, with specific reference to the order(s) on such

motions. With respect to any “general” Daubert motions that were pending

before the MDL court at the time this case was transferred to this district, to

the extent the parties wish to make those motions in this case, such motions

should be re-filed in this matter. Finally, should the parties wish to file case-

specific Daubert motions, such motions should be filed pursuant to this Court’s

Local Civil Rules and the Federal Rules of Civil Procedure.

      It is so ordered.



                               Signed: January 22, 2021




                                          3

    Case 1:20-cv-00303-MOC-WCM Document 83 Filed 01/22/21 Page 3 of 3
